Citation Nr: 1040804	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  07-05 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a finding of total disability based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel




INTRODUCTION

The Veteran served on active duty with the United States Army 
from May 1966 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision by the Portland, 
Oregon, Regional Office (RO) of the United States Department of 
Veterans Affairs (VA), which denied entitlement to TDIU.

When this issue was first before the Board in February 2009, the 
claim was remanded for further development and readjudication.  
The Board also determined in the February 2009 decision that an 
increased, 20 percent evaluation was warranted for a right foot 
disability and no evaluation in excess of 50 percent was 
warranted for posttraumatic stress disorder (PTSD).  Neither of 
these issues remains on appeal.

The appeal for a grant of TDIU was again considered by the Board 
in May 2010.  The matter was remanded to the Appeals Management 
Center (AMC) in Washington, DC, for further action.  The AMC had 
failed to implement the February 2009 Board decisions with 
respect to the assigned evaluations for the right foot and PTSD, 
and a June 2009 VA examination for PTSD was found to be 
inadequate.  On remand, further development and issuance of a 
correct rating decision were required.

The appeal must unfortunately again be REMANDED to the RO via the 
AMC.  VA will notify the appellant if further action is required.


REMAND

The June 2009 VA examination was found to be inadequate for 
rating purposes because the examiner discussed the impact (or 
lack thereof) of PTSD on the Veteran's employability in the 
1980's.  He did not address how current symptoms and 
manifestations of PTSD would affect the Veteran's ability to 
obtain or retain employment should he enter the workforce today.  

A new VA psychiatric examination was conducted in June 2010, by a 
different examiner.  A mental status examination was conducted; 
the examiner stated that "the complete list of PTSD symptoms was 
posed and he endorses all of these from a Moderate to an Extreme 
Degree."  In discussing his conclusions, the examiner stated 
that "the above description of PTSD symptoms is felt to be 
accurate," but the Veteran's "significant [and nonservice 
connected] neurologic impairment" caused symptoms which were 
inextricably intertwined with many PTSD symptoms.  He gave as 
examples "feeling irritable, having outbursts of anger, feeling 
detached from others, becoming less interested in social 
activities, etc."

He went on to state that the Veteran was clearly unemployable due 
to his neurological condition, and that PTSD symptoms appeared to 
have been stable over that period.  He stated it was not possible 
to evaluate the current impact of PTSD on occupational 
functioning because of the severe neurological condition.

The most recent VA examination is not adequate for adjudication 
purposes.  Reference to an undefined list of PTSD symptoms is 
wholly inadequate in response to a request that an examiner 
"fully describe all current manifestations and symptoms of 
PTSD."  Further, the examiner states that "many" symptoms are 
intertwined, but fails to state or describe symptoms attributable 
solely to PTSD, as was also specifically directed in the May 2010 
Board remand.  Moreover, the examiner fails to describe the 
severity of any symptom with specificity; stating there is a 
range from moderate to extreme is inadequate.

Finally, the AMC was instructed to specifically solicit a 
response to any supplemental statement of the case (SSOC) issued 
as a result of the May 2010 Board remand in light of the errors 
in the prior February 2010 SSOC.  The errors had caused the 
Veteran and his representative to address incorrect issues in 
filing a responsive statement.  The AMC, instead, solicited yet 
another response to the error-filled February 2010 SSOC which the 
Board and Compensation and Pension Service ( as part of the STAR 
quality review program) had already repeatedly informed them was 
incorrect.  On remand, the AMC must provide an opportunity to the 
Veteran and his representative to make a responsive statement 
regarding the remaining issue on appeal, based on an accurate 
representation of the facts and procedural status of the appeal. 

While the additional delay is deeply regretted, further remand is 
required to comply with the Board's directives.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (VA must provide an 
examination that is adequate for rating purposes).  A remand by 
the Board confers on an appellant the right to VA compliance with 
the terms of the remand order and imposes on the Secretary a 
concomitant duty to ensure compliance with those terms.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA PTSD review 
examination.  The examination should be 
conducted in accordance with the instructions 
on the current VA examination worksheet.  The 
examiner should fully and specifically 
describe all current manifestations and 
symptoms of PTSD, and should, to the extent 
possible, distinguish those manifestations 
attributable to nonservice connected 
depression, dementia, or other psychiatric or 
neurological disorder.  If the symptomatology 
cannot be separated, that should be clearly 
stated.  The examiner should then opine as to 
the impact of current PTSD symptomatology on 
the Veteran's current level of occupational 
capacity/functioning.  To that end, the 
examiner should ignore any impairment 
attributable to the nonservice connected 
neurological condition.  In other words, if 
no other disabilities existed, what would the 
impact of PTSD be on current occupational 
functioning?

If the examiner feels that the requested 
opinion cannot be rendered without resorting 
to speculation, the examiner should state 
whether the need to speculate is caused by a 
deficiency in the state of general medical 
knowledge (i.e. no one could respond given 
medical science and the known facts) or by a 
deficiency in the record or the examiner 
(i.e. additional facts are required, or the 
examiner does not have the needed knowledge 
or training).

2.  Review the claims file to ensure that the 
foregoing requested development is completed, 
and arrange for any additional development 
indicated.  Readjudicate the claim on appeal.  
If the benefit sought remains denied, issue 
an SSOC and provide the appellant and his 
representative an appropriate period of time 
to respond.  The Veteran and his 
representative should be specifically 
asked for a response to the SSOC issued 
in conjunction with this remand.  The 
case should then be returned to the Board for 
further appellate review, if otherwise in 
order.  No action is required of the 
appellant unless he is notified. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


